19 U.S. 104 (1821)
6 Wheat. 104
LINDENBERGER et al.
v.
BEALL.
Supreme Court of United States.
February 7, 1821.
*105 Mr. Key, for the plaintiff, was stopped by the Court.
Mr. Jones and Mr. Law, for the defendant.
*106 The COURT were unanimously of opinion, that after demand of the maker on the third day of grace, notice to the endorser on the same day was sufficient, by the general law merchant, and that evidence of the letter containing notice having been put into the post-office, directed to the defendant, at his place of residence, was sufficient proof of the notice to be left to the jury, and that it was unnecessary to give notice to the defendant to produce the letter before such evidence could be admitted.
Judgment reversed.